                 Case 2:20-cv-00626-RSM Document 10 Filed 07/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     DELILAH ROSE VELIZ,
 8
                                   Plaintiff,               Case No. C20-626 RSM
 9
            v.                                              ORDER GRANTING EXTENSION
10                                                          OF TIME TO FILE ANSWER AND
     COMMISSIONER OF SOCIAL SECURITY,                       DENYING REQUEST FOR
11                                                          INDEFINITE EXTENSION
                                   Defendant.
12
            This matter is before the Court on Defendant’s motion for extension of time to file the
13
     answer. Dkt. 8. In addition to a 28-day extension of time, Defendant seeks permission to
14
     dispense with further motions for extensions of time and instead file status reports every 28 days
15
     “until the certified administrative record becomes available.” Dkt. 8-1. Based on the
16
     extraordinary circumstances caused by the COVID-19 pandemic, the Court GRANTS an
17
     extension of time to file the answer. However, the Court DENIES Defendant’s request for an
18
     extension with no definite end.
19
            Accordingly, it is hereby ORDERED that Defendant shall have until August 7, 2020, to
20
     file an answer. If Defendant is unable to file the answer by that date, he shall file another motion
21
     for extension of time.
22

23




     ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER AND
     DENYING REQUEST FOR INDEFINITE EXTENSION - 1
            Case 2:20-cv-00626-RSM Document 10 Filed 07/10/20 Page 2 of 2




 1        DATED this 10th day of July, 2020.

 2

 3

 4
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER AND
     DENYING REQUEST FOR INDEFINITE EXTENSION - 2
